Jackson, C. J.
1. A distress warrant, issued in December, based on a landlord’s special lien on the crop raised on the rented land during the year, took precedence of an attachment against the tenant, levied in September, and put in judgment in October. The landlord’s lien attached to the crop on its maturity, and until then the attachment could not be legally levied. Code §§1977, 1978 sub sec. 6.
2. Where a tenant had left the State, there was jurisdiction in the county where the farm was located on which was grown the crop upon which the levy of the landlord’s distress warrant was to be made. Code, §1991, sub. sec. 3, 1.
3. The tenant having left the State, no demand could be made. Code §1991, sub. sec. 1.
4. .No error requiring a reversal is made to appear in this case; and the burden of showing error rests on him who alleges it.
Judgment affirmed.